IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,163-01


                   EX PARTE KYLE CARPENTER DIETRICH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1072796-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to thirty-three years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Dietrich v. State, No. 14-07-00541-CR (Tex. Crim. App. —

Houston [14th Dist.] March 31, 2009) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance for a number of

reasons at both the guilt/innocence and punishment stages of trial, including failing to preserve errors
                                                                                                        2

during voir dire and when the State elicited testimony about Applicant’s and the defense witness’s

prior drug and alcohol abuse in violation of a motion in limine, eliciting prejudicial testimony about

numerous extraneous offenses and bad acts from the complainant on cross-examination when no

such testimony had been elicited on direct examination, failing to impeach the complainant with

testimony suggesting that she had a poor character for truthfulness, failing to research Applicant’s

prior criminal history, and failing to rest after the State elected not to present any additional evidence

at punishment.

        Both of Applicant’s trial attorneys have provided affidavits responding to Applicant’s

allegations, and the trial court conducted an extensive habeas hearing at which Applicant’s trial

attorneys testified. The trial court has determined that trial counsel's performance was deficient in

several respects, and that such deficient performance prejudiced Applicant. Relief is granted. The

judgment in Cause No. 1072796 in the 178th District Court of Harris County is set aside, and

Applicant is remanded to the custody of the Sheriff of Harris County. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish